DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed August 19, 2022, with respect to the rejections of claims 1-18 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determine a pose of the given input device and the identified actionable area during the given input event in the global coordinate space, based on the relative pose of the given input device and the identified actionable area with respect to the display apparatus and the pose of the display apparatus in the first coordinate space during the given input event” as the references only teach virtual manipulations between mode of AR viewing and real world viewing in which relative positions of the user can be measured for subsequent rendering of the AR and VR modes, however the references fail to explicitly disclose establishing poses based on actionable areas within global coordinate spaces and poses of a hand in the same space relative to pose of the hand in a second coordinate space for subsequent adjustment and alignment in conjunction with the remaining limitations of claim 1 for the purpose of aligning different tracking systems.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 10, this claim depends from allowed base claim 1, and thus is allowed based on the same rationale as provided above.
In regards to dependent claims 2-9 and 11-18, these claims depend from allowed base claims 1 and 10, and thus are allowed based on the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0194517 A1– Reference is of particular relevance to the application as it discloses use of a dense 3D model incorporated within an interactive application, such as a game where a system detects motion of a user within a part of the environment from a second series of depth images captured by a camera as this motion provides a user input to the interactive application.
US 2020/0387745 A1 – Reference is of particular relevance to the application as it discloses a method of determining a similarity transformation between first coordinates and second coordinates of 3D features. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619